DETAILED ACTION
This office action is in response to Applicant’s communication of 12/24/2020. Claims 4, 11, 17 and 21-23 were previously cancelled.  Claims 1-3, 5-10, 12-16 and 18-20 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process, claim 8 is directed to a system and claim 14 is directed to a computer program product, i.e. article of manufacture; Step 1-yes.
Under Step 2A, prong 1, and referring to the process of claim 1, the limitations recite a series of steps for analyzing and displaying loan processing decisions, i.e. lending processing, which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations, “receiving a request from a first borrower to finance a loan from a first lender, the first borrower and the first lender being supply chain members; receiving information from a database by a supply chain analytics program, the supply chain analytics program further having a modelling module that receives supply chain identifying information generates data models, and stores data model information in the database; Page 3 of 31AmendmentApplication No: 14/641,regenerating the electronic data model into a regenerated electronic data model and displaying the regenerated electronic data model on the GUI with decision information for one or more finance decision scenarios in response to the request by the first borrower to finance the loan from the first lender, wherein the finance decision scenarios include one or more of the following: a first decision scenario in which a simulated request of the request by the first borrower to the first lender to finance a loan is approved, a second decision scenario in which the simulated request by the first borrower to the first lender to finance a loan is declined, a third decision scenario in which the simulated request by the first borrower to the first lenderthe loan is declined by the first lender node, and a simulated request by a second borrower to the first lender to finance the loan is approved, and a fourth decision scenario in which the simulated request by the first borrower to the first lender to finance a loan is declined, and the request by the first borrower to finance the loan is approved by a second lender.” recite analyzing and displaying loan processing decisions, i.e. lending processing, which is a fundamental business practice long prevalent in our system of commerce.   
	Furthermore, the process claimed, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction but for the recitation of generic computer components. That is, other than the mere nominal recitation of a “Graphical User Interface (GUI)”, an electronic “data model”, a user “computing device” and a 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites a “Graphical User Interface (GUI)”, an electronic “data model”, a user “computing device” and a “database”, i.e. using one or more computer components, to perform the steps of displaying, receiving, receiving, receives, stores, regenerating and displaying. The computer components are recited at a high-level of generality (i.e., as a generic processor with memory suitably programmed to performing generic computer functions for analyzing and displaying loan processing decisions, i.e. lending processing) such that it amounts no more than mere instructions to apply the exception using generic computer components or merely using computers as tools to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, i.e. data gathering and displaying, see MPEP 2106.05(g) and generally linking the abstract idea to a particular technological environment or field of use, i.e. supply chain lending, see MPEP 2106.05(h). Simply implementing the abstract idea on a generic computer system and displaying results of the analysis on a generic display programmed to present a GUI for gathering/displaying information is not a practical application of the abstract idea.  Accordingly, the additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a 
	For instance, in the method of claim 40, the steps of: “receiving a request from a first borrower to finance a loan from a first lender, the first borrower and the first lender being supply chain members; receiving information from a database by a supply chain analytics program, the supply chain analytics program further having a modelling module that receives supply chain identifying information generates data models, and stores data model information in the database; Page 3 of 31AmendmentApplication No: 14/641,regenerating the electronic data model into a regenerated electronic data model and displaying the regenerated electronic data model on the GUI with decision information for one or more finance decision scenarios in response to the request by the first borrower to finance the loan from the first lender, wherein the finance decision scenarios include one or more of the following: a first decision scenario in which a simulated request of the request by the first borrower to the first lender to finance a loan is approved, a second decision scenario in which the simulated request by the first borrower to the first lender to finance a loan is declined, a third decision scenario in which the simulated request by the first borrower to the first lenderthe loan is declined by the first lender node, and a simulated request by a second borrower to the first lender to finance the loan is approved, and a fourth decision scenario in which the simulated request by the first borrower to the first lender to finance a loan is declined, and the request by the first borrower to finance the loan is approved by a second lender.” is considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Analyzing a loan request and providing well-understood results for approving or declining a loan is a business process.  Furthermore, these steps include well-understood, routine and conventional computing functionality carried out by commercially available computing devices, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).
Applicant has leveraged generic computing elements to carry out the abstract idea without significantly more.  Providing a GUI for information display/gathering on a generic computing display does not provide significantly more than the abstract idea itself.  See the specification in at least [0021], “(iv) a graphical user interface ("GUI") 250 configured to communicate with a user (not shown) to display outputs of modelling module 210, recommending module 220, and graphing module 230 and other pertinent information to the user, and to receive input from the user to guide additional functions of modules of SC analytics 
Dependent claims 2, 3, 5-7, 9, 10, 12, 13, 15, 16 and 18-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2, 9 and 15 recite types of values used for determining gain values and probabilities which is merely a calculation step directed to the abstract idea. Claims 3, 10 and 16 further refines and defines determining gain values and probabilities, again a calculation step claimed at a high level of generality.  Claims 5, 12 and 18 merely recite iterative computations and display of information which is claimed at a high level of generality akin to EPG and is well-understood, routine and conventional computing functionality akin to performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for analyzing and displaying loan processing decisions, i.e. lending processing) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. a “Graphical User Interface (GUI)”, an electronic “data model”, a user “computing device” and a “database”) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for analyzing and displaying loan processing decisions, i.e. lending processing) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Argument
Applicant’s arguments filed in the Remarks of 12/24/2020 have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed to an abstract idea stating ‘“Specifically, the Claims, as amended, claim creating images on a graphical user interface (GUI) ["displaying an electronic data model for evaluating financing decisions of a logical supply chain on the GUF"], "regenerating"/transforming the images on the GUI based on changing physical AmendmentApplication No: 14/641,06Date 12/24/2020Y OR9201402 73US 1Response to Office Action of 08/5/2020 on the GUI. The GUI is a physical structure, as is the display displayed on the GUI, that is dynamically transformed due to data changing in a physical memory of the computer system. Notably, data structures, i.e., data model information in the database, as claimed, are statutory subject matter under In re Lowry, 32 F. 3d 1579 (Fed. Cir. 1994).” Examiner respectfully disagrees.
	The GUI is merely leveraged for its inherent functionality such as displaying the analyzed information/data on a generic computing display as described and disclosed in the specification, see paragraphs [0021], “(iv) a graphical user interface ("GUI") 250 configured to communicate with a user (not shown) to display outputs of modelling module 210, recommending module 220, and graphing module 230 and other pertinent information to the user, and to receive input from the user to guide additional functions of modules of SC analytics program 200.”, paragraph [0039], [0086] and [0092]. Merely displaying information/data directed to the abstract idea of loan processing, no matter the type or specificity or field of use of said information is part of the abstract idea, see EPG.  The GUI is not a specific structure in the sense that the GUI adds improvements to the computing display or how the GUI displays the data is recited to operate in an inventive manner and is similar to gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; see MPEP 2106.05(a).
The fact that the generic display is programmed to display specific information via a GUI does not provide a practical application of the abstract idea of analyzing and displaying loan Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers, to a problem of analyzing and displaying loan processing decisions, i.e. lending processing. The alleged benefits that Applicants tout such as: “creating and transforming a GUI in a very limited domain of four recited finance decision scenarios displayedPage 18 of 31 AmendmentApplication No: 14/641,5/2020on the GUI.” are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’

In summary, the computer components and the GUI is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 
For these reasons and those stated in the rejections above, rejection of claims 1-3, 5-10, 12-16 and 18-20 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/15/2021